Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 19-2198

                             UNITED STATES,

                                Appellee,

                                     v.

                             BURHAN UD DIN,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                  Before

                    Kayatta, Barron, and Gelpí,
                          Circuit Judges.


     Elizabeth A. Latif and Law Offices of Elizabeth A. Latif PLLC
on brief for appellant.
     Andrew E. Lelling, United States Attorney, and Mark T.
Quinlivan, Assistant United States Attorney, on brief for
appellee.



                            December 2, 2021
             PER CURIAM.           Following       a      jury    trial,     defendant-

appellant Burhan Ud Din was convicted on six counts of willful

failure to collect and pay payroll tax under 26 U.S.C. § 7202.

Defendant's sole challenge on appeal is that there was insufficient

evidence that he had acted with willfulness. For purposes of

criminal     tax    laws,    the       element    of     willfulness    requires     the

government     to    prove       the    defendant's       "voluntary,      intentional

violation of a known legal duty." Cheek v. United States, 498 U.S.

192, 201 (1991). "Circumstantial evidence of willfulness, standing

alone, can suffice to sustain the government's burden of proof."

United States v. Stierhoff, 549 F.3d 19, 26 (1st Cir. 2008).

"Willfulness may be inferred from any conduct, the likely effect

of   which   would    be    to    mislead    or     to    conceal."    Id.    (internal

quotations omitted).

             Where preserved, this court would review de novo to

determine    "whether       the    evidence,       construed      favorably     to   the

government,    permitted          rational       jurors    to    conclude,    beyond   a

reasonable doubt, that the defendant was guilty as charged."

Stierhoff, 549 F.3d at 26. Here, however, defendant concedes that

he did not preserve the issue in the district court. Accordingly,

"[t]his court reviews . . . only for clear and gross injustice."

United States v. Morel, 885 F.3d 17, 22 (1st Cir. 2018) (internal

quotation omitted). "That is a tall order for any defendant, since

the clear-and-gross-injustice standard is a particularly exacting


                                          - 2 -
variant of plain error review." United States v. Freitas, 904 F.3d

11, 23 (1st Cir. 2018) (internal quotations omitted).

            When   viewed   in     the   light      most    favorable    to     the

prosecution, the trial evidence tends to show, among other things,

that defendant failed to withhold contributions from employees'

paychecks; failed to give tax forms to an employee requesting them;

on various occasions provided information to an accountant that

undercounted the number of employees working for his businesses;

and in turn signed various tax forms with an inaccurate number of

employees listed. Evidence was also introduced tending to show

that   defendant   acted    with      sophistication       in   other   areas   of

business, namely, entering into lease agreements, applying for

permits, contracting for supplies, tracking business income and

expenditures, and running day-to-day operations.

            Now on appeal, defendant fails to show that upholding

the jury's verdict would work a "clear and gross injustice." Morel,

885 F.3d at 22. This court has considered each of defendant's

arguments    and   discerns      no    basis   to    disturb      the   verdict,

particularly where the jury acted within its purview of weighing

evidence and making credibility determinations. United States v.

Lopez-Lopez, 282 F.3d 1, 19 (1st Cir. 2002) ("On appeal, our role

is to determine whether the jury's verdict is supported by a

plausible rendition of the evidence, not to weigh the evidence or




                                      - 3 -
make credibility judgments that are properly within the purview of

the jury.").

     Affirmed.




                              - 4 -